DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 12/31/2020 are accepted and under consideration by the Examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2019/0042757 A1) hereinafter Ho et al. in view of Harada et al. (US 2019/0377569 A1) 
Regarding claim 1, Ho et al. teaches a memory access system, comprising a … memory (data storage Figure 2, #212), a non-volatile memory (non-volatile memory device Figure 2, #205 which stores boot code 251 Paragraph [0035]), a processor (processor Figure 1, #131, also referred to as Figure 2, #231), and a programmable logic device (PLD) (programmable circuit 101 which may be a field programmable gate array (FPGA) device, Paragraph [0031]), 
wherein the PLD is coupled to the processor, the … memory (data storage Figure 2, #212), and the non-volatile memory (see Figure 2 which depicts programmable circuit #201 coupled to processor 231, data storage 212 and non-volatile memory device 205 as part of computing device 202), wherein the PLD is configured to store data stored in the non-volatile memory to the volatile memory when the memory access system is started (the processor may access the boot code from data storage at the power on state or reset state of the computing device Paragraph [0039] in which boot code 251 stored in non-volatile memory 205 is copied into data storage 212 Paragraph [0035]), and 
the processor is configured to access the data from the … memory through the PLD (the processor 231 may access the boot code 251 through the programmable circuit 201 by copying it into the data storage 212 within the programmable circuit 201 and access it from there Paragraph [0035]).
	While Ho et al. teaches storing data in the non-volatile memory to another memory when the memory access system is started, Ho et al. does not appear to explicitly teach that the data storage 212 is a volatile memory.
	However, Harada et al. teaches a volatile memory (memory 22 is a volatile recording medium such as a RAM Paragraph [0056]), wherein the PLD is configured to store data stored in the non-volatile memory to the volatile memory when the memory access system is started (when the optical access device 2 is started, the start processing unit 21 writes firmware 220, 221 stored in a non-volatile recording medium such as the ROM 20 to the memory 22 Paragraph [0053]).
The disclosures of Ho et al. and Harada et al., hereinafter HH, are analogous art to the claimed invention because they are in the same field of memory system booting. Because both HH teach a programmable circuit copying data using a type of memory (ex. a generic “data storage” 212 of Ho et al.), it would have been obvious to one skilled in the art to substitute one type of memory for another to achieve the predictable result of availability of booting information stored in the particular type of memory as disclosed by Harada et al., in this case, a volatile memory such as a RAM, (KSR, MPEP 2143).
Regarding claim 2, HH teaches all of the features with respect to claim 1 as outlined above.
Ho et al. further teaches the memory access system further comprising a second processor, the second processor coupled to the PLD, wherein the second processor is configured to access second data from the volatile memory (Harada et al. teaches that the memory is a volatile memory such as RAM [0056]) through the PLD (the processor 231 may access the boot code 251 through the programmable circuit 201 by copying it into the data storage 212 within the programmable circuit 201 and access it from there Paragraph [0035]).
Regarding claim 4, HH teaches all of the features with respect to claim 2 as outlined above.
Harada et al. further teaches wherein the volatile memory comprises a first segmentation corresponding to the processor and a second segmentation corresponding to the second processor (volatile memory 22 stores a variety of programs/firmware which is executed by the CPU Paragraph [0062]).
Regarding claim 5, HH teaches all of the features with respect to claim 1 as outlined above.
Harada et al. further teaches wherein the PLD is configured to receive updated data from the processor to update the data in the non-volatile memory (writing device 2 outputs post-update firmware 222 Paragraph [0057]).
Regarding claim 6, HH teaches all of the features with respect to claim 5 as outlined above.
Harada et al. further teaches wherein the PLD is configured to store the updated data stored in the non-volatile memory to the volatile memory (post-update firmware 222 may be stored in ROM 20 Paragraph [0115] and the post-update firmware 222 s written to the volatile memory 22 Paragraph [0066]).
Regarding claim 7, HH teaches all of the features with respect to claim 1 as outlined above.
Ho et al. further teaches wherein the processor is configured to perform data transmission with the PLD by using one of a serial peripheral interface flash interface (SPIFI) and a parallel bus (the components of the computer device communicate with one another over the bus 516 which may be a Parallel Small Computer System Interface (SPI) bus Paragraph [0060]).
Claim 11 is rejected under 35 USC 103 for the same reasons as claim 1, as outlined above.
Claim 12 is rejected under 35 USC 103 for the same reasons as claim 2, as outlined above.
Claim 14 is rejected under 35 USC 103 for the same reasons as claim 4, as outlined above.
Claim 15 is rejected under 35 USC 103 for the same reasons as claim 5, as outlined above.
Claim 16 is rejected under 35 USC 103 for the same reasons as claim 6, as outlined above.
Claim 17 is rejected under 35 USC 103 for the same reasons as claim 7, as outlined above.

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HH in further view of Hsieh et al. (US 2005/0219470 A1) hereinafter Hsieh et al. 
Regarding claim 3, HH teaches all of the features with respect to claim 2 as outlined above.
HH does not appear to explicitly teach, however, Hsieh et al. teaches wherein the second processor is one of a digital micromirror device (DMD) chip (DMD 260) and an image resolution chip (image control unit 240), and the second data is firmware of the second processor (DMD firmware D1 is written into an image control unit Paragraph [0028]).
	The disclosures of HH and Hsieh et al., hereinafter HHH, are analogous art to the claimed invention because they are in the same field of memory system booting and/or a projector system with a DMD/image chip.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HHH before them, to modify the teachings of HH to include the teachings of Hsieh et al. since both Khare and Tierney teach a processor executing firmware to control a device. Therefore it is applying a known technique (the processor being of a DMD chip and an image resolution chip, and the data being firmware of the processor Figure 2, [0028] of Hsieh et al.) to a known device (memory system accessing firmware through a programmable logic device of HH) ready for improvement to yield predictable results (the processor is one of a DMD chip and an image resolution chip, and the data being accessed is firmware Figure 2, [0028] of Hsieh et al.), KSR, MPEP 2143.
Claim 13 is rejected under 35 USC 103 for the same reasons as claim 3, as outlined above.
Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 8, “wherein the PLD stores a first setting corresponding to the non-volatile memory and a second setting corresponding to a second non-volatile memory, and the processor is configured to access the non-volatile memory through the PLD that is executed by using the first setting or the second setting,” is not taught by the prior art of record. The closest prior art of record is HH in view of Lakkapragada et al. (US 2009/0210731 A1) which discusses that PLDs have different modes depending on the operations being performed on them. During a program mode, data is provided to a non-volatile memory such as ROM, while in a startup mode, the configuration bits are successively loaded from the non-volatile memory to SRAM. However, neither HH nor Lakkapragada et al., individually or in combination, disclose that the PLD stores a first setting corresponding to the non-volatile memory and a second setting corresponding to a second non-volatile memory, and the processor is configured to access the non-volatile memory through the PLD that is executed by using the first setting or the second setting.
Claim 18 recites substantially similar limitations as claim 8 and would therefore be allowable under the same rationale as claim 8. 
Specifically regarding claim 9, “wherein the PLD is configured to store a first setting corresponding to the volatile memory and a second setting corresponding to a second volatile memory, and the processor is configured to access the volatile memory through the PLD that is executed by using the first setting or the second setting,” is not taught by the prior art of record. The closest prior art of record is HH in view of Lakkapragada et al. (US 2009/0210731 A1) which discusses that PLDs have different modes depending on the operations being performed on them. During a program mode, data is provided to a non-volatile memory such as ROM, while in a startup mode, the configuration bits are successively loaded from the non-volatile memory to SRAM. However, neither HH nor Lakkapragada et al., individually or in combination, disclose that the PLD is configured to store a first setting corresponding to the volatile memory and a second setting corresponding to a second volatile memory, and the processor is configured to access the volatile memory through the PLD that is executed by using the first setting or the second setting.
Claim 19 recites substantially similar limitations as claim 8 and would therefore be allowable under the same rationale as claim 9. 
Specifically regarding claim 10, “wherein the PLD is configured to store a first setting corresponding to the volatile memory and a second setting corresponding to the non-volatile memory, and the processor is configured to access the volatile memory and the non-volatile memory through the PLD that is executed by using the first setting or the second setting,” is not taught by the prior art of record. The closest prior art of record is HH in view of Lakkapragada et al. (US 2009/0210731 A1) which discusses that PLDs have different modes depending on the operations being performed on them. During a program mode, data is provided to a non-volatile memory such as ROM, while in a startup mode, the configuration bits are successively loaded from the non-volatile memory to SRAM. However, neither HH nor Lakkapragada et al., individually or in combination, disclose wherein the PLD is configured to store a first setting corresponding to the volatile memory and a second setting corresponding to the non-volatile memory, and the processor is configured to access the volatile memory and the non-volatile memory through the PLD that is executed by using the first setting or the second setting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/Primary Examiner, Art Unit 2139